                       IN THE UNITED STATES DISTRICT COURT
                    FOR THE EASTERN DISTRICT OF PENNSYLVANIA

BRENT CHRISTOPHER BOWMAN                                            CIVILACTION           FILED
       V.
                                                                                          NOV 13 2018
NANCY A. BERRYHILL,                                                                By_KATE BARKMAN, Clerk
Acting Commissioner of Social Security                                                ---Dep. Clerk
Administration                                                      NO. 18-1354

                                            ORDER

               AND NOW, this\ ~ day of    N\rv ,2018, upon consideration of Plaintiffs
Brief and Statement of Issues in Support of Request for Review, defendant's Response to

Request for Review of Plaintiff, and plaintiffs reply thereto, and after review of the Report and
                                                                       ,~ilt._.j-f-f-'}
Recommendation of United States Magistrate Judge Thomas J. Rueter, it is hereby
                                                                                           ~~t~r.\)~
                                                                                             J
                                         ORDERED

               1.     The Report and Recommendation is APPROVED and ADOPTED.

               2.     Plaintiffs Request for Review is DENIED.

               3.     The Clerk of Court is hereby directed to mark this case closed.




                                             BERLE M. SCHILLER,             J.
